Case 19-40358-JMM   Doc 63    Filed 01/30/20 Entered 01/30/20 15:24:00   Desc Main
                             Document     Page 1 of 11
Case 19-40358-JMM   Doc 63    Filed 01/30/20 Entered 01/30/20 15:24:00   Desc Main
                             Document     Page 2 of 11
Case 19-40358-JMM   Doc 63    Filed 01/30/20 Entered 01/30/20 15:24:00   Desc Main
                             Document     Page 3 of 11
Case 19-40358-JMM   Doc 63    Filed 01/30/20 Entered 01/30/20 15:24:00   Desc Main
                             Document     Page 4 of 11
Case 19-40358-JMM   Doc 63    Filed 01/30/20 Entered 01/30/20 15:24:00   Desc Main
                             Document     Page 5 of 11
Case 19-40358-JMM   Doc 63    Filed 01/30/20 Entered 01/30/20 15:24:00   Desc Main
                             Document     Page 6 of 11
Case 19-40358-JMM   Doc 63    Filed 01/30/20 Entered 01/30/20 15:24:00   Desc Main
                             Document     Page 7 of 11
Case 19-40358-JMM   Doc 63    Filed 01/30/20 Entered 01/30/20 15:24:00   Desc Main
                             Document     Page 8 of 11
Case 19-40358-JMM   Doc 63    Filed 01/30/20 Entered 01/30/20 15:24:00   Desc Main
                             Document     Page 9 of 11
Case 19-40358-JMM   Doc 63     Filed 01/30/20 Entered 01/30/20 15:24:00   Desc Main
                             Document      Page 10 of 11
Case 19-40358-JMM   Doc 63     Filed 01/30/20 Entered 01/30/20 15:24:00   Desc Main
                             Document      Page 11 of 11
